Adams, Oh. J.
This case has been docketed in this court as John Lewis et al. v. Joshua Minthorn. The case is so entitled in the printed abstract, and in the arguments of counsel; but we are not able to discover from the abstract, or arguments of counsel, that such ease ever had any existence. The abstract of the petition purports fo show a case brought by Joshua Minthon against Robert T. St. John, sheriff; but no such case has ever been docketed in this court. If we should attempt to write an opinion, and make rulings upon the questions presented, it would be unintelligible as applied in the case docketed.
Not finding that a case of John Lewis et al. v. Joshua Minthon has ever been brought, tried or appealed, but has simply been docketed in this court, there is nothing that we can do but to dismiss such case.
Dismissed.